DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 19 February 2021 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 February 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US Patent Number 5669268).
Regarding claim 8, Tsai discloses cable connector (4) for coupling a cable to a link comprising: a shaft (42) near a proximal end of the cable connector rotatably coupled to the link (it is slidable in 64 of 6 and, based on the disclosed motion, would necessarily be rotatable as claimed); and an opening (43 or 
Regarding claim 9, Tsai further discloses a groove adjacent the opening to engage a stopper at an end of the cable (the groove adjacent 43 operates as such).
Regarding claim 11, Tsai further discloses the cable is coupled to the cable connector with a loss motion connection (this is the general manner of operation much as in the invention).
Regarding claim 12, Tsai discloses a cable connector (4) for coupling a cable to a link comprising: an opening (43 or nearby opening) near a distal end of the cable connector, wherein the cable extends through the opening (see figures), and wherein the cable connector is rotatably coupled to the link (it is connected to 6 via 42).  
Regarding claim 13, Tsai further discloses a groove adjacent the opening to engage a stopper at an end of the cable (the groove adjacent 43 operates as such).
  Regarding claim 14, Tsai further discloses the cable is coupled to the cable connector with a loss motion connection (this is the general manner of operation much as in the invention).

Claim(s) 10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsai.  Tsai discloses a cable connector as explained above and is broadly viewed as disclosing an “adjustable diameter” at least based on normal elastic material behavior.  However, as this may not be clearly set forth, it is noted that Tsai also discloses split shaft arrangements (at 3 for instance) much as in the invention, and as duplication and rearrangement require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide such arrangement for the shaft because this could improve operation and adjustability for various users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP F GABLER/               Primary Examiner, Art Unit 3636